355 U.S. 21
78 S. Ct. 83
2 L. Ed. 2d 62
Charles C. HOBART Father and Next Friend of  Elizabeth Beatrice Hobart, appellant,v.Rachel Elizabeth HOBART.
No. 355.
Supreme Court of the United States
October 21, 1957

Messrs. Baird Broomhall, William M. Harrelson and Richard Wilson, for appellant.
C. V. Diedel and Mr. Frank E. Bazler, for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.